Flexible Premium Variable Life Insurance Contract - Nonparticipating Contract Number 9999999 Insured John Doe Agency 0001 Adjustable death benefit. Death Proceeds payable at death of Insured. Flexible premiums payable until prior to the death of Insured. The amount and duration of the death benefit may increase or decrease as described in this contract, depending on the investment experience of the Subaccounts. The Contract Value of this contract may increase or decrease daily depending on the investment experience of the Subaccounts.There is no guaranteed minimum Contract Value. Kansas City Life Insurance Company will pay the Proceeds of this contract according to the provisions on this and the following pages, all of which are part of the contract. This contract is a legal contract between you and Kansas City Life Insurance Company. READ YOUR CONTRACT CAREFULLY. Signed for Kansas City Life Insurance Company, a stock company, at its Home Office, 3520 Broadway, PO Box 219139, Kansas City, MO 64121-9139. Secretary President, CEO and Chairman 10-Day Right to Examine Contract Please examine this contract carefully. If you are not satisfied, you may return the contract to us or your agent within 10 days of its receipt. If returned, the contract will be void from the beginning and any premium paid will be refunded. J176 GUIDE TO CONTRACT PROVISIONS Page Section 1: Contract Data 3 Section 2: Monthly Cost of Insurance Rates 7 Section 3: Definition of Certain Terms 9 Section 4: Contract Proceeds 10 Section 5: Premium and Reinstatement Provisions 11 Section 6: Contract Change Provisions 13 Section 7: Contract Values 14 Section 8: Loan Provisions 16 Section 9: Other Contract Provisions 16 9.1 Contract 16 9.2 Incontestability 16 9.3 Suicide 17 9.4 Age and Sex 17 9.5 Termination of Coverage 17 9.6 Modifications 17 9.7 Nonparticipating 17 9.8 Annual Report 17 Section 10: Control of Contract 17 Section 11: The Variable Account 18 Section 12: Transfers 19 Section 13: Payment of Proceeds 20 A copy of the original application and any additional benefits provided by rider or endorsement follows the last page of this contract. Features of Your Variable Universal Life Insurance Contract Your variable universal life insurance contract provides for flexible premium payments and an adjustable death benefit. The Contract Values are affected by such things as the investment experience of the Subaccounts, the amount of your premium payments, monthly contract charges and the monthly interest credited to your Fixed Account Values. Some aspects of your variable universal life insurance contract are guaranteed, including the maximum Cost of Insurance charges. Other aspects of your contract, such as the investment experience of the Subaccounts, the current interest rate on the Fixed Account and current Cost of Insurance charges, are not guaranteed.
